IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

XL SPECIALTY INSURANCE CO.,
Plaintiff,

VS.

SAMUEL RETTIG; ALPINE AIR

EXPRESS, INC.; and ESTATE OF

KENT H. MORGAN, Deceased,

Defendants.

 

 

CV 19-028-BLG-SPW

ORDER

AUG 14 2019

Clerk, US District Court
District Of Montana
Billings

Upon the parties’ Stipulation for Dismissal with Prejudice (Doc. 8), by and

between their counsel of record,

IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED

WITH PREJUDICE, with each party to bear their own costs and attorney’s fees.

DATED this _/¥Y day of August, 2019.

Loree Pett.

SUSAN P. WATTERS
U. S. DISTRICT JUDGE
